NARICK, Senior Judge,
dissenting.
I respectfully dissent.
I first turn to the merits of the Union’s appeal before addressing whether the Court of Common Pleas of Butler County (Common Pleas) had jurisdiction to enjoin arbitration proceedings under the Collective Bargaining Agreement (Agreement) between the Union and the County of Butler (County). It is undisputed that the Agreement provided that all disputes between the parties be settled by arbitration; that O’Brien was a court employee who was also a part of the bargaining unit represented by the Union; that he was terminated by his Employer, the President Judge of the Court of Common Pleas (Employer); that the Employer was not a “named” party to the Agreement;1 that O’Brien processed his termination through the grievance procedure of the Agreement between the parties and ultimately sought arbitration, which was enjoined by Common Pleas and gives rise to the matter now before this Court.
The majority opinion affirming Common Pleas’ enjoining arbitration of a dispute by the parties involving a court employee represented by the Union flies in the face of the well-established Pennsylvania law, modeled after the federal policy, that arbitration under the Agreement is the preferred manner for the resolution of labor disputes and the less judicial participation, the better. Community College of Beaver County v. Community College of Beaver County, Society of Faculty, PSEA/NEA 473 Pa. 576, 590, 375 A.2d 1267 (1977), citing therein the Supreme Court’s decisions known as the Steelworkers’ Trilogy.2 This Court noted in East Pennsboro Area School District v. Pennsylvania Labor Relations Board, 78 Pa.Commonwealth Ct. 301, 305, 467 A.2d 1356, 1358 (1983), at footnote 2, “while federal labor policy only favors arbitration this Commonwealth’s labor policy in relation to public employees mandates it.” Further, the Court stated:
*1149The legislature has provided through PERA [Public Employe Relations Act (PERA), Act of July 23, 1970, P.L. 563, os amended, 43 P.S. §§ 1101.101-1101.2301] that collective bargaining between public employers and employees is a method by which labor relations are to be conducted and that arbitration is the mandatory method of resolving disputes arising from the collective bargaining process. Yet certain public employers have obstinately refused to accept this legislative mandate. Should an employer wish to exclude areas from arbitration, it should do so through the collective bargaining process rather than by asking the courts to rectify the employer’s oversights and/or shortcomings in evidencing its intent through the collective bargaining agreement.
Id. at 313, 467 A.2d at 1361. The settlement of labor disputes through arbitration pursuant to the party’s Agreement, is part and parcel of the collective bargaining process. Lincoln University of Commonwealth System of Higher Education v. Lincoln University Chapter of American Association of University Professors, 467 Pa. 112, 354 A.2d 576 (1976).
The function of the court is limited when the parties have agreed to submit all aggrieved questions of contract interpretation to the arbitrator. Whether the moving party is right or wrong is always a question of contract interpretation for the arbitrator. It is the arbitrator’s judgment that was bargained for and agreed to. The courts, therefore, have no business weighing the merits of the grievance or deciding whether there is equity in a particular claim, or language to support the claim. Such agreements submit all grievances to arbitration and not merely those which the court may deem meritorious. It is clear from an analysis of the federal and state courts’ opinions addressing the issues of arbitration, the courts are prohibited from being “Monday Morning Quarterbacks,” i.e., of “second-guessing” the arbitrator’s contract interpretations. It is equally clear, if the arbitrator’s award is not supported factually or legally, it is then when the court, without question, has the authority to address the issues and determine whether the arbitrator’s award should be affirmed or vacated. Midland Boro School District v. Midland Education Association, PSEA, 532 Pa. 530, 616 A.2d 633 (1992).
In this case, the parties Agreement, Section 10.1 provides that:
All disputes between the County and the Union ... relating to the application or interpretation of this agreement and/or any dispute concerning wages, hours and working conditions of employees covered by this Agreement shall be settled in accordance with the following procedure: (Emphasis added.)
Step 4: In the event no agreement is reached ... (in the grievance procedure) the union may ... appeal the grievance to arbitration_ The decision of the impartial arbitrator shall be final and binding. However, it is agreed that the arbitrator shall be bound by the terms of this Agreement and shall have no authority to modify its terms.
Under the Agreement, the grievance at issue clearly raises questions of the application and interpretation of the Agreement. Accordingly, the trial court erred when it enjoined arbitration of the dispute. Under Section 7304(b) of the Uniform Arbitration Act (UAA) (1980), 42 Pa.C.S. § 7304(b), a stay of arbitration may be appropriate when: “On application of a party to a court to stay an arbitration ... the court may stay an arbitration proceeding on a showing that there is no agreement to arbitrate.” (Emphasis added.)
Further, in considering an application for a court order staying arbitration under Section 7304(e) of the UAA, 42 Pa.C.S. § 7304(e), it requires that the court not examine the merits of the controversy.
(e) No examination of merits. — An application for a court order to proceed with arbitration shall not be refused, nor shall an application to stay arbitration be granted, by the court on the ground that the controversy lacks merit or bona fides or on the ground that no fault or basis for the controversy sought to be arbitrated has been shown. (Emphasis added.)
Pennsylvania case law applying Section 7304 of the UAA powerfully confirms that a stay *1150of arbitration should issue only when there is positive assurance that there is no agreement to arbitrate: This principle supported by a long line of authority was recently restated in the Sanitary Sewer Authority of the Borough of Shickshinny v. Dial Associates Construction Group, Inc., 367 Pa.Super. 207, 532 A.2d 862 (1987). In that ease the court confirmed: “When one party to an agreement to arbitrate seeks to enjoin the other from proceeding to arbitration, judicial inquiry is limited to the questions of whether the agreement to arbitrate was entered into and whether the dispute involved falls within the scope of the arbitration provision.” Id. at 210, 532 A.2d at 863 (citations omitted).
As noted above, it is clear that the refusal of the County’s application for a stay would not preclude the County from challenging an arbitration award on the basis that an arbitrator may have exceeded his authority or might have rendered an illegal award. It is clear that the court’s role is merely that of a reviewing body in making certain that the factual and legal findings of an arbitrator are supported by the evidence and the parties intent. Furthermore, the court can refuse to affirm any arbitrator’s award which is illegal. Neshaminy Federation of Teachers v. Neshaminy School District, 501 Pa. 534, 462 A.2d 629 (1983). Any judicial intervention prior to this point would be premature, and would frustrate the intent of the arbitration process. “The parties to a collective bargaining agreement have bargained for the arbitrator’s construction not the courts; thus the court has no business intruding into the domain of the arbitrator because its interpretation of the agreement differs from his.” Scranton Federation of Teachers v. Scranton School District, 498 Pa. 58, 65, 444 A.2d 1144, 1147 (1982).
In support of the above, we note the standard of review for arbitration awards under PERA is found at Section 7302(d)(2) of the UAA, 42 Pa.C.S. § 7302(d)(2), which provides as follows:
(d) Special Application ...
(2) Where this paragraph is applicable a court in reviewing an arbitration award pursuant to this subchapter shall, not withstanding any other provision of this sub-chapter, modify or correct the award where the award is contrary to law and is such that had it been a verdict the jury the court would have entered a different judgment or a judgment notwithstanding the verdict.
Based on the cases cited above, the first test imposed by Section 7304(b) of the UAA and its implementing eases is a determination of whether there is an agreement to arbitrate. Here, it is indisputable that the Agreement covered employees in the bargaining unit including the grievant, O’Brien, and contains an agreement to arbitrate all disputes. Thus, it cannot be claimed that there is no agreement to arbitrate as required for a stay of arbitration under the express language of Section 7304(b) of the UAA, 42 Pa.C.S. § 7304(b). Accordingly the court’s stay of arbitration in the instant case must fail under this test.
It is obvious that Common Pleas failed to appreciate that the critical issue before it was not the factual or legal merits of O’Brien’s grievance or the merits of the County’s argument that the Agreement was not intended to control or influence the personnel issues relating to O’Brien’s employment as a court employee. Rather, the only issue for Common Pleas when presented with the application to enjoin arbitration was who decides the grievance. (Emphasis added.) It is clear that Common Pleas usurped the function of the arbitrator by interpreting the Agreement to the effect that O’Brien had no rights under the Agreement that could be resolved by an arbitrator. Common Pleas’ decision is obviously based on the County’s argument that without exception, the right to hire, discharge and supervise court personnel is vested in the court judges. This argument is obviously flawed because, as we noted above, the ultimate decision has to be made by the arbitrator and he/she in turn must decide whether or not there was justification for the action taken by the County. If the arbitrator erred in making a legal determination or improper decision obviously under the UAA cited above, the arbitration award would be set aside or vacated by Common Pleas.
Although the collective bargaining agreement in Beckert, which the majority cites, *1151contained a grievance procedure which did not result in arbitration, we recognized that:
A court of common pleas could in the exercise of its constitutional power provide for a grievance or hearing procedure prior to discharge of a judicial employee. Such a procedure could be created by the court’s own initiative or be the result of an agreement with a representative of the employees.
Beckert, 56 Pa. Commonwealth Ct. at 582, 425 A.2d at 863. Further:
[Jjudges, through collective bargaining, can voluntarily limit their absolute right to supervise their employees through appropriate procedures and there is no legal principle suggesting that the same cannot be said concerning their ability to hire and discharge employees. Beckert. If it is not voluntarily granted, of course, that would summarily end the matter. (Emphasis in original.)
Teamsters Local, 152 Pa.Commonwealth Ct. at 407, 619 A.2d at 389.
The Agreement here can be seen as nothing else but the voluntary agreement of Common Pleas as Employer, through their bargaining representative, the County, to accept binding arbitration. To deny that right after it had been bargained for in good faith would eviscerate the Agreement and malee a sham of it. In other words, Employer cannot have it both ways. Employer had its agent bargain with the Union; Employer cannot now claim it has sole control over its employees, easting aside the bargained for provisions of the Agreement. In Fraternal Order of Police v. Hickey, 499 Pa. 194, 198, 452 A.2d 1005, 1007 (1982), the Supreme Court stated that:
To permit a public employer to secure an advantage in the bargaining process by agreeing to a term and subsequently avoid compliance by belatedly asserting that term’s illegality is equally inimical to the integrity of the bargaining process and undermines the harmonious relationship it was designed to foster.
Thus, I would hold that if Common Pleas had jurisdiction, which I believe it did not, that it erred as a matter of law in holding that the Agreement’s arbitration provisions do not apply to court-appointed employees, such as O’Brien.
We now address the question of whether Common Pleas had jurisdiction to enjoin arbitration. Even though jurisdiction was not raised by the parties,3 the complaint in equity to enjoin the arbitration proceedings should have been filed with this Court in the first instance.
As the bargaining unit in this case was comprised of all regular full-time and regular part-time, court-appointed clerical/technical employees of the County of Butler, they are employees of the Commonwealth government because the Judicial Code defines “Commonwealth government” as “The government of the Commonwealth, including the courts and other officers or agencies of the unified judicial system_” (Emphasis added.) 42 Pa. C.S. § 102. In Teamsters Local, we stated that:
[T]he ‘government of the Commonwealth’ includes the courts of common pleas and it is therefore reasonable to conclude that, for purposes of jurisdiction, an employee of such a court is an employee of the Commonwealth government and hence ‘an employee of the Commonwealth’ under the exception in Section 933(a)(l)(vii) of the [Judicial] Code. Teamsters Local, 152 Pa.Commonwealth Ct. at 398-399, 619 A.2d at 384-385.
This holding in Teamsters Local, enabled us to retain jurisdiction.4 Section 761(a) of the Judicial Code, 42 Pa.C.S. § 761(a), specifically provides that:
General Rule — The Commonwealth Court shall have original jurisdiction of all civil actions or proceedings:
* * * * *
*1152(2) By the Commonwealth government, including any officer thereof [the County representing Employer here], acting in his official capacity, except eminent domain proceedings.
Thus, I would hold that Common Pleas erred in failing to quash the County’s complaint in equity because jurisdiction lies with this Court’s original jurisdiction.
Further, to receive the benefit of an injunction, a plaintiff, the County here, must demonstrate prima facie that its right to relief is clear, the need for relief is immediate, the injury is irreparable, and the remedy at law is inadequate. Safeguard Mutual Insurance Co. v. Williams, 463 Pa. 567, 345 A.2d 664 (1975). Because the County filed the complaint in equity and because O’Brien was a member of the Union, and thus covered by the Agreement, no prima facie evidence exists of the County’s clear right to relief. The record before Common Pleas does not support the conclusion that an injunction should issue enjoining arbitration.
Any judicial intervention before such pri-ma facie showing is premature, and thus frustrating the intent of the arbitration process. “The parties to a collective bargaining agreement have bargained for the arbitrator’s construction, not the court’s; thus a court has no business intruding into the domain of the arbitrator because its interpretation of the agreement differs from his.” Scranton Federation of Teachers, Local 1147 v. Scranton School District, 498 Pa. 58, 65, 444 A.2d 1144, 1147 (1982). The threshold question, which must first go to the arbitrator, is whether agreement to arbitrate the disputed issue existed in the first instance. In re Glover, 137 Pa.Commonwealth Ct. 429, 587 A.2d 25 (1991).
Therefore, for the foregoing reasons, if Common Pleas had jurisdiction and the appeal to this Court was proper, which I believe it is not, I would reverse Common Pleas and order the arbitration process to continue to allow the arbitrator to determine whether an arbitrable issue exists. However, because I believe Common Pleas never had jurisdiction, I would vacate Common Pleas’ order and remand this matter for arbitration to proceed.

. The County, acting as agent for Employer, negotiated the Agreement with the Union.


. The Steelworkers’ Trilogy includes: United Steelworkers v. American Manufacturing Co., 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960); United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960); and Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).


. Subject matter jurisdiction may be raised sua sponte by this Court at any time. Hughes v. Pennsylvania State Police, 152 Pa.Commonwealth Ct. 409, 619 A.2d 390 (1992), allocatur denied, 536 Pa. 633, 637 A.2d 293 (1993).


. The Supreme Court denied allocatur in Teamsters Local at 535 Pa. 671, 634 A.2d 1119 (1993).